UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

ORA WILLIAMS CIVIL ACTION

VERSUS 18-876-SDD-EWD

MISSISSIPP] FARM BUREAU
CASUALTY INSURANCE COMPANY, ET AL.
RULING

The Court, after carefully considering the Motion,’ the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge Erin
Wilder-Doomes dated August 20, 2019, to which no objection has been filed, hereby
approves the Report and Recommendation of the Magistrate Judge and adopts it as the
Court's opinion herein.

ACCORDINGLY, the Plaintiff's Motion to Remand? is hereby GRANTED in part,
remanding this action to the 19" Judicial District Court, Parish of East Baton Rouge, State
of Louisiana for lack of subject matter jurisdiction under 28 U.S.C. § 1332. To the extent
Plaintiff's Motion requests an award of costs and attorney's fees, such relief is hereby
DENIED.

Signed in Baton Rouge, Louisiana the of day of September, 2019.

CHIEF JUDGE’SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 15.
2 Rec, Doc. 17.
3 Rec, Doc, 15.
